Citation Nr: 0333611	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  00-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a respiratory disorder due 
to surgery conducted at a VA facility in April 1965.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to May 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied compensation under 
38 U.S.C.A. § 1151 for breathing difficulties and other 
medical problems due to the bottom part of the left lung 
being removed at a VA facility.

In June 2002, the veteran and his son testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

In June 2003, the Board remanded the case back to the RO for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The case 
has been returned to the Board for further appellate review. 


FINDING OF FACT

The veteran did not incur an additional disability secondary 
to surgery at a VA facility, which occurred in March 1965.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a respiratory disorder due to surgery 
conducted at a VA facility in April 1965 have not been met.  
38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the July 1999 rating 
decision, the June 2000 statement of the case, the May 2002 
letter from the Board, and the July 2003 letter from the RO.  
In the July 1999 rating decision, the RO informed the veteran 
that the evidence did not show that that VA medical or 
educational services were the proximate cause of an 
additional disability.  In the June 2000 statement of the 
case, the RO told the veteran that he needed evidence of a 
current disability; evidence of incurrence or aggravation of 
an injury as a result of hospitalization, medical, or 
surgical treatment at a VA facility; and medical evidence of 
a nexus between the asserted injury or disease and the 
current disability.  The RO also provided the veteran with 
the provisions of 38 U.S.C.A. § 1151.  In the May 2003 
letter, the Board informed the veteran that he needed to 
submit evidence that tended to show that he suffered an 
additional disability manifested by shortness of breath that 
was caused by the surgery done in 1965 and was the result of 
negligence on behalf of VA.  In the July 2003 letter, the RO 
told the veteran that the evidence needed to substantiate his 
claim would be medical evidence showing that he had a current 
disability and that it was made worse or caused by VA 
hospital, medical, or surgical treatment.  Therefore, based 
on the above, the Board finds that VA has no outstanding duty 
to inform him that any additional information or evidence is 
needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
May 2003 letter, the Board informed the veteran that it would 
make reasonable efforts to obtain relevant evidence, such as 
private medical records, employment records, and records from 
state or local government agencies.  The Board stated that it 
would make as many requests to obtain records from Federal 
agencies unless it was determined to be futile to ask for 
those records.  It added that the veteran needed to provide 
enough information so that the records could be requested.  
The Board noted that it was the veteran's ultimate 
responsibility to provide evidence to support his claim.  In 
the July 2003 letter, the RO told the veteran that it would 
make reasonable efforts to help him obtain the evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other federal agencies.  
The RO stated that the veteran would need to give VA enough 
information about the records so that it could request them 
from the agency or person who has the records, but noted that 
it was still his responsibility to make sure that VA received 
the records.  The RO stated that if he had received treatment 
from VA that he should inform the RO of where he had received 
the treatment and that it would request those records.  It 
then stated that if he had received private medical 
treatment, he should complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each doctor and that VA would then request the private 
medical records.  Finally, in the August 2003 supplemental 
statement of the case, the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.159, which reiterated which 
information and evidence the veteran was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  Based on the above, the Board finds that VA has 
informed him of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had already obtained the 
hospitalization reports from the 1965 surgery, when the 
veteran filed a claim back in 1979.  In relation to the 
veteran's current claim for compensation, the RO obtained VA 
treatment records from the VA Medical Center in Portland, 
Oregon, dated from 1989 to 1999.  The veteran submitted 
private medical records.  Following the July 2003 letter to 
him requesting if he had any additional evidence he wanted VA 
to obtain or that he wanted to submit, the veteran submitted 
a VA Form 21-4138, Statement in Support of Claim, stating 
that he had no other records to submit.  Finally, in 
accordance with its duty to assist, the Board had the veteran 
undergo a VA examination, which included a medical opinion, 
related to his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran alleges that he has developed shortness of breath 
as a result of the surgery he underwent in 1965 for his 
service-connected hiatal hernia.  Specifically, he states 
that he was told his lung collapsed during the surgery and 
that they had to pump it back up, which has caused him 
difficulty with breathing.  The veteran asserts that when he 
underwent surgery for his gall bladder in 1973, he was told 
that his left lower lung was missing.

A March 1965 VA hospitalization summary report shows that the 
veteran had been admitted with a history of peptic ulcer 
disease.  A gastrointestinal series showed an esophageal 
hiatus hernia with the heart and lungs being within normal 
limits by x-ray.  Pulmonary function study showed slight 
nonspecific reduction in maximum breathing capacity "only."  
The veteran underwent a left thoracotomy and repair of hiatal 
hernia in April 1965.  It was noted that there were a few 
adhesions between the mediastinum and the lower lobe of the 
lung.  The examiner noted that the veteran's lungs appeared 
to be quite healthy with no abnormalities palpated along the 
esophagus or in the lungs.  He stated that the postoperative 
course was rather smooth and that the veteran was discharged 
later that month.  

A September 1974 private lung scan shows that both 
posterior/anterior and anterior/posterior views appeared 
normal.  The examiner stated that there was no evidence of 
perfusion defects.

A December 1974 private chest x-ray shows that there was no 
mediastinal or hilar pathology seen.  Pleural changes were 
present on the left with obliteration of the costophrenic 
angle laterally.  The radiologist stated there was no 
definite evidence of pulmonary infection.  The veteran was 
hospitalized at that time due to a possible myocardial 
infarction.  The private physician stated that the veteran 
was "thoroughly evaluated" and found to have gallstones, 
hiatus hernia, and old healed rib fracture on the left.  

A January 1981 VA chest x-ray shows that the lungs were 
clear.  The radiologist stated that the left diaphragm was 
somewhat elevated laterally with a little pleural thickening 
at the left base.  He noted that there was a healed fracture 
of the left seventh rib in the posterior axillary line but 
that there were no other bone changes.  The radiologist 
stated that the heart and lungs appeared normal.  

Private medical records dated in 1999 show that the veteran 
has been diagnosed with chronic obstructive pulmonary 
disease.

In June 2002, the veteran and his son testified before the 
undersigned Veterans Law Judge.  There, the veteran stated 
that he was claiming that the lower part of his lung was 
removed during the April 1965 hospitalization at a VA 
facility.  The veteran's son stated that physicians had noted 
that the veteran had changes in the left base of the lung 
along with scarring in the pleural area of that region.  He 
asserted that the veteran had not undergone any other surgery 
where he could have had part of the lung removed.  He stated 
that with the left lower lung being removed that that could 
cause shortness of breath and pulmonary heart disease.  The 
veteran stated that when he came out of that surgery in April 
1965, he had a big tube wired in his back, which he stated 
was being used to pump the lung back up since it had 
collapsed.  He admitted that he was told subsequent to the 
surgery that his lung was "perfect."  The veteran's 
representative stated that the veteran's medical records 
showed constant complaints of shortness of breath, dizziness, 
and weakness.  The veteran testified that he could hardly 
walk without getting dizzy because he felt he could not get 
enough air.  He stated that he had gotten worse over the 
years.

A November 2002 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file and 
examine the veteran.  He noted that the veteran had multiple 
medical problems, such as coronary artery disease, status 
post five myocardial infarction, multiple angioplasties, and 
a coronary artery bypass graft in 1984.  The examiner stated 
that the veteran likely had chronic congestive failure, which 
would cause respiratory problems from his heart "rather than 
from his lungs."  He also stated that the veteran had some 
chronic obstructive pulmonary disease, which was "likely 
largely from reactive airway disease" and treated with 
inhalers.  The examiner made the following conclusion, in 
part:

There is no evidence that thoracotomy for 
repair of the hiatal hernia would cause 
chronic obstructive pulmonary disease, 
and I cannot think of a mechanism whereby 
it would.  Though subsequent x-rays have 
shown normal lungs, they have shown some 
scar tissue, read as fibrous pleurisy, in 
the area of the surgery, and he had some 
rib abnormalities also related to that.  
As mentioned, these showed no pulmonary 
pathology.  Also, lung scan in 1974 was 
normal, as well as x-ray showing no 
pulmonary pathology at that time.  It is 
felt that most of the veteran's pulmonary 
symptoms, or at least a large part of 
them, are from his chronic obstructive 
pulmonary disease from reactive airway 
disease primarily.  There is less than 
50 percent probability that this reactive 
airway disease and chronic obstructive 
pulmonary disease was caused by the 
surgical repair of the hiatal hernia.

The veteran likely has some chronic 
congestive heart failure having had five 
myocardial infarctions, as well as 
angioplasties and coronary artery bypass 
graft, . . . .  So some of his 
respiratory problems are likely from his 
heart, and this condition also is not 
from the hiatal hernia repair.  Hiatal 
hernia repair surgery is not known to 
cause congestive heart failure. . . .

In a March 2003 letter, a private physician noted that the 
veteran had multiple chronic medical illnesses and was 
seeking disability regarding pulmonary restrictive disease 
associated with a hiatal hernia repair in 1965, at which 
time, a left lower lobectomy was performed.  The private 
physician stated, "Apparently this was confirmed on path 
report and also by radiologic evaluation on which he has 
chronic scarring in the left lower lobe and elevation of left 
hemidiaphragm."  He noted that "apparently" the veteran 
had had an evaluation through VA and that the VA examiner 
felt that the surgical intervention was "not substantially 
contributing to" the veteran's pulmonary status.  The 
private physician stated the following, in part:

It is noted that [the veteran] does have 
underlying chronic obstructive airways 
disease with reactive airways component.  
He does not smoke cigarettes and does not 
have classic emphysema and has no 
predisposition to such.  He has had 
several pulmonary function tests, most 
recently done in our pulmonary function 
lab on May 14, 2002, . . . .  [The 
results are] consistent with severe 
restrictive and obstructive disease.  
Apparently, the [VA] examiner concurred 
that neither of these was substantially 
contributed to by the patient's partial 
pulmonary resection on the left.  
Certainly in terms of the reactive 
airways component[,] here with 
improvement of FEV1 and some improvement 
of FVC, this could be substantiated.  
However, the restrictive component still 
may have been contributed to by the 
pulmonary resection.  The patient does 
have significant functional pulmonary 
impairment.

When a veteran suffers additional disability or death as the 
result of hospital care, medical or surgical treatment, or an 
examination furnished by the VA, benefits are payable in the 
same manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
The Board notes that Congress amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude compensation in the absence of negligence or other 
fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  
The veteran's claim that gave rise to this appeal was filed 
after October 1, 1997, and thus only the new law applies to 
his claim.

A disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility, and the proximate cause 
of the disability or death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. 
§§ 1151(a)(1)(A), (B) (West 2002).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(2003).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See id. at 
(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  Id. at (c)(2).  Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  Id. at (c)(3).  
"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or treatment administered.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a respiratory disorder due to surgery conducted at 
a VA facility in April 1965.  The reasons follow.

As stated above, in order to prevail in his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151, the 
veteran must demonstrate that he has suffered additional 
disability as a result of hospital care, medical or surgical 
treatment furnished by VA, where such care or treatment 
involved carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault or establishes 
an event that was not reasonably foreseeable.  The veteran 
has asserted that he has developed shortness of breath from 
the April 1965 surgery.  In support of his assertion, he 
submitted a letter from a private physician, wherein the 
private physician stated that the "restrictive component may 
still have been contributed to by the pulmonary resection."  
However, there has been a specific finding by a VA medical 
professional, who reviewed the evidence of record and stated 
that there is a less than 50 percent chance that the veteran 
developed reactive airway disease and chronic obstructive 
pulmonary disease due to the surgical repair of the hiatal 
hernia.  He stated that he could not think of a mechanism 
that would have caused his pulmonary disorder as a result of 
the hiatal hernia repair surgery.  The examiner made these 
findings based upon review of the record, and he cited to the 
evidence in the record in substantiating his determination.  
The private physician did not state that he had reviewed the 
evidence of record, and based upon his letter, he had not 
reviewed it.  For example, when stating that the veteran 
underwent a left lower lobectomy in 1965, he stated, 
"Apparently this was confirmed on path report . . . ."  He 
also stated, "He apparently had [an] evaluation through the 
VA medical center."  Such statements indicate that the 
private physician did not review the claims file, which 
showed a normal lung scan and negative chest x-rays in 1974, 
which followed the 1965 surgery.

In determining that there was a less than 50 percent chance 
that the veteran's reactive airway disease and chronic 
obstructive pulmonary disease was caused by the surgical 
repair of the hiatal hernia, the VA examiner noted that the 
1974 lung scan was normal and that x-rays taken at that time 
showed no pulmonary pathology.  Regardless, the Board notes 
that the private physician stated that the "reactive 
component still may have been contributed to by the pulmonary 
resection."  (Emphasis added.)  Such statement is too 
speculative to outweigh the medical opinion provided by the 
VA examiner, who had an opportunity to review the evidence of 
record and who substantiated his opinion with objective 
evidence in the claims file.  Specifically, a finding that 
the reactive component "may" have been contributed to by 
the pulmonary resection could indicate a 10 percent, 
20 percent, or 49 percent chance that the veteran developed 
reactive airway disease and chronic obstructive pulmonary 
disease due to the surgical repair of the hiatal hernia.  The 
VA examiner, however, made a specific finding as to the 
probability, or lack thereof, of the veteran developing 
reactive airway disease and chronic obstructive pulmonary 
disease due to the surgical repair of the hiatal hernia.  
Thus, the Board finds that such statement by the private 
physician is not enough to outweigh the opinion by the VA 
examiner, where he stated with specificity the likelihood 
that the surgery caused the reactive airway disease.  For 
these reasons, the Board gives more probative value to the 
medical opinion by the VA examiner than that of the private 
physician, which, standing alone, only shows that there is a 
chance that the veteran's reactive airway disease was the 
result of the surgical repair.  Again, the VA examiner 
reviewed the claims file, which showed the state of the 
veteran's lungs after the surgery, and he substantiated his 
opinion with objective evidence in the claims file.

Additionally, even if the Board conceded that the surgery had 
caused a restrictive component to the veteran's lungs, the 
veteran has not brought forth competent evidence that VA was 
careless, negligent, used a lack of proper skill, erred in 
judgment, or showed a similar instance of fault in the March 
1965 surgery.  Without such evidence, the claim for 
compensation under 38 U.S.C.A. § 1151 cannot be granted, as 
the veteran filed his claim after October 1997, and there 
must be evidence of some negligence or lack of skill on the 
part of VA for the claim to prevail.

Although the veteran and his son have asserted that the 1965 
surgery has caused an additional disability and implied that 
it was the result of negligence, there is no indication in 
the record to indicate that either have any specialized 
education, training, or experience on which to base their 
medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Regardless of this finding, the undersigned 
notes that he found their testimony at the June 2002 hearing 
credible.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has suffered an additional disability as the result 
of April 1965 left thoracotomy and repair of hiatal hernia 
where such care or treatment involved carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault or establish an event that was not 
reasonably foreseeable.  The benefit of the doubt doctrine is 
not applicable where the clear weight of the evidence is 
against the claim.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a respiratory disorder due to surgery 
conducted at a VA facility in April 1965 is denied.



_______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



